On order of the Court, the application for leave to appeal the September 11, 2018 judgment of the Court of Appeals is considered and, it appearing to this Court that the cases of Wigfall v. City of Detroit (Docket No. 156793) and West v. City of Detroit (Docket No. 157097) are pending on appeal before this Court and that the decisions in those cases may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decisions in those cases.